Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Regarding claims 1 and 2, the prior art fail to disclose a closed loop main frame defined by a strip of metallic material, the main frame being bendable between a first closed position of the clip where the main frame has a first curvature by which the main frame is brought to touch with the at least one pin at or adjacent the second end thereof, and the main frame being fixed in size between the first and second locations.  Also, with regard to claim 2, none of the prior art disclose the thickness of the pin being greater than the thickness of the main frame.
With regard to claim 3, the prior art fail to disclose a clip having a main frame defined by a strip of metallic material forming a closed loop having longitudinal and transverse directions, the main frame being bendable about a transverse axis between first and second stable positions of opposing convex and concave curvature in the longitudinal direction, and in the first stable position being a closed position in which the curvature of the main frame places the main frame in contact with the at least one pin at or adjacent the second end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/              Primary Examiner, Art Unit 3677